internal_revenue_service number release date index number ----------------------------- ----------------------------- --------------------------------- ------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi b06 plr-125229-16 date date legend taxpayer ------------------------------- --------------------------------------------------- parent ------------------------------ ------------------------------------------------- state a ---------- commission a ---------------------------------------------------------- commission b ------------------------------------------------------------------ program ------------------------------------ ----------------------------------------------------------- dollar_figurea -------------- dollar_figureb ----------- c -- dollar_figured ----------- plr-125229-16 e ------------ f -- g ------------- dollar_figureh ---------- i ---- dear -------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background and facts parent is a publicly traded holding_company taxpayer is a state a corporation and a wholly-owned subsidiary and a member of parent’s affiliated_group taxpayer is primarily engaged in the business of generating transmitting and distributing electrical energy at retail to its customers in state a as a public_utility and as such is subject_to the regulatory jurisdiction of the commission a taxpayer’s retail customer base is located in a service area consisting of eight counties in northwest state a taxpayer is also subject_to the regulation of commission b with regard to its electric utility businesses including the transmission of electricity the sale of electricity to municipalities and electric cooperatives and interchange and other purchases and sales of electricity involving other utilities taxpayer has elected to amortize investment tax_credits using a normalization method_of_accounting for public_utility_property complying with former code sec_46 taxpayer’s retail electric rates are cost-based rates approved by commission a and are a combination of base rates and several separate cost_recovery clauses for specific categories of costs these separate cost_recovery clauses address such items as fuel and purchased energy costs purchased power capacity costs energy conservation and demand side management programs and the costs of compliance with environmental laws and regulations costs not addressed through one of the specific cost_recovery clauses are recovered through taxpayer’s base rates taxpayer also engages in wholesale electric power sales under the jurisdiction of the commission b plr-125229-16 taxpayer’s voluntary community solar pilot program program is designed to allow taxpayer customers the choice of participating in and receiving the benefits of a solar photovoltaic electrical generating facility the program is strictly voluntary and is designed to appeal to those taxpayer customers who are either unable or do not desire to install solar generation systems on their residences or businesses the power plant for the program will be an f megawatt solar powered electrical generating facility that will be built owned and operated by taxpayer facility taxpayer’s investment in the facility will not be included in the determination of revenue requirements for base rates in any regulatory rate filings before commission a any taxpayer customer - residential commercial or industrial - will be eligible to participate in the program a participant by paying an annual dollar_figureb subscription fee or in exchange for a c year commitment a reduced dollar_figured subscription fee subscription fee in exchange for the subscription fee participants receive a monthly incentive fee incentive fee paid_by taxpayer to the participants which is intended to compensate participants for the energy output of the facility based on taxpayer’s avoided fuel charge as defined below as well as the retirement of any renewable energy certificates or credits green tags associated with the facility the incentive fee will be paid to participants in the form of a line item credit on the participant’s regular monthly electric bill participation in the program does not entitle a participant to any energy generated by the facility rather program participants will continue to be billed for their energy consumption at taxpayer’s commission a approved retail electric rates because the facility will not be in taxpayer’s regulated rate base the subscription fees will be the only way that taxpayer will earn any revenue from owning and operating the facility during the term of the program taxpayer’s general body of customers will pay for the electrical energy generated by the facility at taxpayer’s solar-weighted average annual avoided fuel cost the avoided fuel charge basically this is the market price of other fuel such as natural_gas that the company will not have to buy when the facility is producing power during the daylight hours the avoided fuel charge will be accounted for and recovered in a manner similar to purchased power through the company’s fuel and purchased power cost_recovery clause the fuel clause for the first year of the program the avoided fuel charge is expected to be g cents per kilowatt hour based upon the sum of the products of the hourly avoided energy costs and the hourly solar generation divided by the annual solar generation from the facility this formula is designed to determine on an average annual basis the cost per kilowatt hour of fuel that taxpayer will not need to purchase to operate its other generating units but for the operation of the facility commission a has previously approved cost_recovery clauses for fuel and other specific categories of costs for example for purchased power the costs addressed through the fuel clause are a mechanism that simply allows taxpayer to recover its plr-125229-16 actual incurred costs unlike a utility’s base rates rates used to recover capital costs depreciation and a rate of return amounts included in the fuel clause simply recover actual fuel expense and purchase power costs that are incurred to provide service to the taxpayer’s customers unlike taxpayer’s base rates the electrical energy sold to taxpayer’s general body of customers from the facility will be recovered through taxpayer’s fuel clause with no facility rate-of-return associated with those electrical energy sales the monthly incentive fee is determined prior to the beginning of each calendar_year and stated on an average monthly basis the initial monthly incentive fee will be dollar_figureh per subscription based upon each subscription’s respective hypothetical portion of the energy output of the facility priced at the avoided fuel charge which initially will be g cents per kilowatt hour as discussed previously the aggregate annual subscription fees are intended to cover the full projected annual revenue requirement of the facility the projected annual revenue requirement includes all costs associated with engineering procurement construction ownership operation and maintenance of the facility including program marketing costs because depreciation expense causes the net investment in the facility and hence the dollar amount of the equity return to be naturally higher at the beginning of the life of a stand-alone generating facility and to gradually decrease over time for purposes of determining the number of available subscriptions taxpayer will levelize the projected annual revenue requirement for the facility on a net present_value basis over the i year estimated economic useful_life of the facility so that the required annual number of subscriptions stays the same during the life of the program the levelized annual revenue requirement for the facility is expected to be approximately dollar_figurea which includes a return on and of taxpayer’s investment in the facility and all anticipated period_costs the levelized number of annual subscriptions needed to fully subscribe the program will be determined by dividing the projected levelized annual revenue requirement by the established annual subscription fee based on marketing surveys taxpayer chose an annual subscription fee in the amount of dollar_figureb and a c year subscription fee in the amount of dollar_figured which balanced the dual objectives of creating a low-cost participation option for those customers interested in supporting the development of solar_energy and minimizing the number of subscriptions needed to fully subscribe the program at an equal mix of dollar_figureb level subscriptions and dollar_figured level subscriptions approximately e subscriptions will be needed annually to fully subscribe the program on a levelized basis which is less than one half of one percent of taxpayer’s retail customers because of this aspect of the program’s design the economic risk of not selling e subscriptions annually throughout the life of the program and therefore not meeting the facility’s revenue requirement is borne by taxpayer’s shareholders not its customers the number of subscriptions needed to fully plr-125229-16 subscribe the program is dependent on taxpayer’s total actual investment in the facility which will be determined after a contract to build the facility is executed further participants can choose to purchase more than one subscription so that the number of subscriptions and the number of participants can differ taxpayer sought and received approval for the community solar program from commission a it did so for two reasons one taxpayer planned to limit participation in the program to its customers and to use its customers’ regular monthly electric bills as a cost effective way of collecting the subscription fees from and paying incentive fees to those customers who choose to participate in the program two taxpayer sought approval of the program from commission a because it wanted to be certain that the program did not run afoul of any possible commission a rules or regulations for the ownership and operation of the facility commission a approved the program based in part upon the assurance that the costs of owning and operating the facility would not be passed through to taxpayer’s customers ie the costs would be borne by participants or the company’s shareholders rulings requested taxpayer seeks a ruling that the facility will not be public_utility_property within the meaning of code sec_168 and former code sec_46 because none of the payments for the electrical energy produced by the facility at the avoided fuel charge market rate constitutes a payment for the furnishing or sale of electrical energy at a price that reflects cost-based rate-of-return ratemaking and the subscription fee is not for the furnishing or sale of electrical energy from the facility law and analysis sec_168 of the internal_revenue_code code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting sec_168 of the code defines in part public_utility_property as property used predominantly in the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof prior to the revenue reconciliation act of the definition of public_utility plr-125229-16 property was contained in sec_167 and sec_168 which defined public_utility_property by means of a cross reference to sec_167 the definition of public_utility_property is unchanged sec_1_167_l_-1 provides that under sec_167 property is public_utility_property during any period in which it is used predominantly in a sec_167 public_utility activity the term sec_167 public_utility activity means in part the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be are regulated ie have been established or approved by a regulatory body described in sec_167 the term regulatory body described in sec_167 means a state including the district of columbia or political_subdivision thereof any agency_or_instrumentality of the united_states or a public service or public_utility commission or other body of any state or political_subdivision thereof similar to such a commission the term established or approved includes the filing of a schedule of rates with a regulatory body which has the power to approve such rates though such body has taken no action on the filed schedule or generally leaves undisturbed rates filed by the taxpayer the definitions of public_utility_property contained in sec_168 and former sec_46 are essentially identical sec_1_167_l_-1 restates the statutory definition providing that property will be considered public_utility_property if it is used predominantly in a public_utility activity and the rates are regulated sec_1 l - b provides that rates are regulated for such purposes if they are established or approved by a regulatory body the terms established or approved are further defined to include the filing of a schedule of rates with the regulatory body which has the power to approve such rates even though the body has taken no action on the filed schedule or generally leaves undisturbed rates filed the regulations under former sec_46 specifically sec_1_46-3 contain an expanded definition of regulated rates this expanded definition embodies the notion of rates established or approved on a rate of return basis in addition there is an expressed reference to rate of return in sec_1_167_l_-1 the operative rules for normalizing timing differences relating to use of different methods and periods of depreciation are only logical in the context of rate of return regulation the normalization method which must be used for public_utility_property to be eligible for the depreciation allowance available under sec_168 is defined in terms of the method the taxpayer uses in computing its tax expense for purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account thus it is clear that for purposes of application of the normalization rules the definition of public_utility_property is the same for purposes of the investment_tax_credit and depreciation accordingly the key factors in determining whether property is public_utility_property are that the property must be used predominantly in the trade_or_business of the furnishing or sale of inter alia electrical energy the rates for such furnishing or sale must be established or approved by a state or political_subdivision thereof any agency_or_instrumentality of the united_states or by a public service or public_utility plr-125229-16 commission or similar body of any state or political_subdivision thereof and the rates so established or approved must be determined on a rate-of-return basis with respect to the first issue as previously discussed all energy generated by the facility will be included in taxpayer’s electric rates at an initial avoided fuel charge of g cents per kilowatt hour and collected through the fuel clause this price will be paid_by all of taxpayer’s customers including participants as part of their regular monthly electric bills based upon their individual consumption this avoided fuel charge cannot cause the facility to be treated as public_utility_property under code sec_168 or former code sec_46 because it is market driven by the average price of fuel that taxpayer will not have to purchase because of the operation of the facility accordingly the price paid for the electrical energy generated by the facility is not determined based upon cost-based rate-of-return rate regulation the market derived avoided fuel charge of g cents per kilowatt hour which is also the basis for the amount of the incentive fee cannot cause the facility to be public_utility_property within the meaning of code sec_168 or former code sec_46 with respect to the second issue the subscription fee is paid for the right to participate in the program which does not include the right to a single megawatt hour of electrical energy from the facility or any other generating unit owned by taxpayer the price paid_by a participant to taxpayer for electricity as a customer of taxpayer is not changed in any way by their participation in the program because the subscription fee does not involve the sale or furnishing of electrical energy from the facility it cannot cause the facility to be treated as public_utility_property under code sec_168 or former code sec_46 regardless of how the required number of subscriptions under the program is calculated accordingly we conclude that the facility will not be public_utility_property within the meaning of code sec_168 and former code sec_46 because none of the payments for the electrical energy produced by the facility at the avoided fuel charge market rate constitutes a payment for the furnishing or sale of electrical energy at a price that reflects cost-based rate-of-return ratemaking and the facility will not be public_utility_property within the meaning of code sec_168 and former code sec_46 because the subscription fee is not for the furnishing or sale of electrical energy from the facility except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed concerning whether the contract to sell electricity constitutes a service_contract under sec_7701 in addition no opinion is expressed concerning plr-125229-16 whether the taxpayer is the owner of the facility generating electricity for federal_income_tax purposes further no opinion is expressed or implied on the classification of the property under sec_168 except as provided in sec_168 section dollar_figure of revproc_87_56 1987_2_cb_674 provides however that asset classes in revproc_87_56 include property described in such asset classes without regard to whether a taxpayer is a regulated_public_utility or an unregulated company this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
